DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 and all dependent claims are objected to because of the following informalities: claim recites “a the” at about line 8.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11282460. Although the claims at issue are not identical, they are not patentably distinct from each other, as is shown in the table listing the limitations of the instant application’s claim 1 limitations alongside US Patent 11282460’s claim 1 limitations: 

US Patent Application 17674427 claim 1
US Patent 11282460 claim 1
a display apparatus, comprising:
a display apparatus comprising:
a plurality of pixels, 
a plurality of pixels,
wherein each of the plurality of pixels includes a light emitting element, 
wherein each of the plurality of pixels includes a light emitting element,
a capacitor,
a capacitor,
a write transistor configured to supply signal voltage supplied through a data signal line to the capacitor,
a write transistor configured to supply a video signal supplied through a data signal line to the capacitor,
and a driving transistor configured to supply a driving current from a first voltage source to the light emitting element according to a first voltage stored in the capacitor,
and a driving transistor configured to drive the light emitting element according to a voltage stored in the capacitor,
the light emitting element and the driving transistor are electrically connected serially between [[a]] the first voltage source and a second voltage source;
the light emitting element and the driving transistor are electrically connected serially between a first voltage line and a second voltage line;
a conductive layer arranged below a first channel region of the driving transistor of at least one of the plurality of pixels;
a conductive layer arranged near a channel region of the driving transistor of at least one of the plurality of pixels;
and a control circuitry configured to control the at least one of the plurality of pixels such that a second voltage between the conductive layer and the second voltage source is changed to perform an adjustment of luminance of the light emitting element,
and a control circuitry configured to control the at least one of the plurality of pixels such that a voltage between the conductive layer and the second voltage line is changed to perform an adjustment of luminance of the light emitting element,
wherein the conductive layer is not arranged below a second channel region of the write transistor.
wherein the conductive layer is not arranged near a channel region of the write transistor.


Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding same-number claim of U.S. Patent No. 11282460, by an analysis similar to that showing the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 USC § 103 as being unpatentable over Lim (Lim; Jae-Keun et al., US 20160042694 A1) in view of Park (Park; Dong-Wook et al., US 20110273419 A1). 
Regarding claim 1 (currently amended, as interpreted given the above claim objection), Lim discloses a display apparatus (Lim, discloses an OLED display, or display apparatus 100; see Fig. 9, [0003], [0159]), comprising: 
a plurality of pixels (Lim, shows a plurality of pixels 115; see Fig. 9, [0160]), 
wherein each of the plurality of pixels includes a light emitting element (Lim, shows a light emitting element EL; see Fig. 7, [0143]), 
a capacitor (Lim, shows a capacitor Cst; see Fig. 7, [0143]), 
a write transistor configured to supply signal voltage supplied through a data signal line to the capacitor (Lim, discloses the switching transistor TS applying a data voltage Vdata to a storage capacitor Cst at the first node N1 under scan signal GW control; Fig. 7, [0153]), 
and a driving transistor configured to supply a driving current from a first voltage source to the light emitting element according to a first voltage stored in the capacitor (Lim, discloses the switching transistor TS applying a data voltage Vdata to a storage capacitor Cst at the first node N1 under scan signal GW control, and Vdata controlling driving transistor TD current through the light emitting element EL; Fig. 7, [0153], [0156]), 
the light emitting element and the driving transistor are electrically connected serially between [[a]] the first voltage source and a second voltage source (Lim shows a driving transistor TD connected in series with a light emitting element EL, the series circuit between a first voltage source ELVDD and the second voltage source ELVSS; see Fig. 7, [0153], [0156], [0170]); 
a conductive layer arranged below a first channel region of the driving transistor of at least one of the plurality of pixels (Lim, shows a bottom gate electrode, or conductive layer 21 below a channel region 22 of a pixel 115’s driving transistor TD; see Figs. 3, 7, 9, [0103]-[0106]); 
and a control circuitry configured to control the at least one of the plurality of pixels such that a second voltage between the conductive layer and the second voltage source is changed 
wherein the conductive layer is not arranged below a second channel region of the write transistor (it would have been obvious to one of ordinary skill in the art before the effective filing data to keep a driving transistor’s second gate electrode, or the conductive layer, apart from a write transistor’s channel to prevent unwanted coupling of signals and noise on the drive transistor gate signal line to the write transistor gate, or to prevent unwanted coupling of signals and noise on the write transistor gate signal line to the drive transistor gate). 
Lim differs from the instant invention only in that Lim does not appear to explicitly disclose: changing a second gate electrode voltage to a variable level which adjusts the pixel’s luminous output, as might be implied by the clause “to perform an adjustment of luminance of the light emitting element”. 
However, in an analogous field of endeavor, Park discloses a display apparatus (Park; see [0003]) which 
changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage (Park, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 2, [0061], [0064]; one of ordinary skill in the art at the time of filing would have inferred the intent to adjust a pixel’s image or luminous output to produce a uniform output over all pixels from Park’s expressed intent to maintain the threshold voltage of an oxide thin-film transistor to prevent a deterioration of image quality resulting from non-uniform threshold voltages; see [0012]-[0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lim’s display apparatus containing a pixel circuit having a double gate driving transistor and a light emitting device connected in series between first and second voltage sources, a data signal input to the double gate driving transistor first gate, a conductive second gate electrode under the drive transistor channel region, a control circuitry driving a control voltage VREF, different from the data signal, onto the conductive second gate electrode, with Park’s display apparatus which changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage, especially when considering the motivation to modify Lim with Park arising from the stated desire to prevent deterioration of a pixel’s image quality by constantly adjusting a drive transistor threshold value to provide uniform output values (Park; see [0011]-[0014]). 
Regarding claim 2 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein the first voltage source is electrically connected to a first terminal of the driving transistor, and the second voltage source is electrically connected to a cathode electrode of the light emitting element (Lim shows a driving transistor TD connected in series with a light emitting element EL, the series circuit between a first voltage source ELVDD and the second voltage source ELVSS; see Fig. 7, [0153], [0156], [0170]).
The motivation to combine presented prior applies equally here. 
Regarding claim 3 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein a first gate electrode of the driving transistor of the at least one of the plurality of pixels is electrically connected to the capacitor (Lim, shows a storage capacitor Cst connected through the first node N1 to a driving transistor TD gate; see Fig. 7), 
and the conductive layer is a second gate electrode of the driving transistor of the at least one of the plurality of pixels (Lim, shows and discloses a conductive layer, or bottom or second gate electrode 21 formed of a conductive material; see Fig. 3, [0103]-[0106]).
The motivation to combine presented prior applies equally here.
Regarding claim 4 (new), Lim and Park disclose the display apparatus according to claim 3, 
wherein the first gate electrode and the second gate electrode are part of a dual-gate structure (Lim, discloses a driving transistor TD having a double gate structure, or dual-gate structure; see [0068]).
The motivation to combine presented prior applies equally here.
Regarding claim 5 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein the adjustment of luminance occurs at least during a period when the light emitting element of the at least one of the plurality of pixels emits light (Lim, showing and describing the initialization of the adjustment period, PD1’ and PD2’, beginning prior to the end of the low-true emission control signal EM; see Fig. 6, [0130]).
The motivation to combine presented prior applies equally here.
Regarding claim 6 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein the control circuitry is further configured to apply a predetermined direct current voltage to the conductive layer such that the voltage between the conductive layer and the second voltage source is changed to perform the adjustment of luminance (Lim, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see Figs. 6, 7, [0124]; one of ordinary skill in the art before the effective filing date would have inferred a resulting change in pixel luminance; Park, discloses adjusting the drive transistor T2’s threshold voltage to a required level by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 3, [0061], [0064]). 
The motivation to combine presented prior applies equally here.
Regarding claim 8 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein the light emitting element includes an organic electroluminescence device (Lim, pixel circuit 70 containing an organic light-emitting diode, or an organic electroluminescence device EL; see Fig. 7, [0007], [0143]).
The motivation to combine presented prior applies equally here.
Regarding claim 9 (new), Lim and Park disclose the display apparatus according to claim 1, 
wherein the driving transistor of the at least one of the plurality of pixels includes a semiconductor layer (Lim, discloses the pixel circuits realized by semiconductor transistors; see [0063]; discloses driving transistor TD containing an active layer, or a semiconductor layer 22; see Fig. 3, [0104], [0107]), 
a gate electrode of the driving transistor of the at least one of the plurality of pixels is disposed above the semiconductor layer, and the conductive layer is disposed below the semiconductor layer ((Lim, Fig. 3, driving transistor TD having an active layer, or a semiconductor layer 22 including electrodes 23 and 24, disposed between the higher gate electrode 25 layer and the lower conductive layer, or second gate electrode 21 layer; see Fig. 3, [0104], [0107]).
The motivation to combine presented prior applies equally here. 
Regarding claim 10 (new), Lim and Park disclose the display apparatus according to claim 1, wherein the control circuitry is further configured to control the at least one of the plurality of pixels such that a potential of the conductive layer is changed to perform the adjustment of luminance (Lim, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see Figs. 6, 7, [0124]; one of ordinary skill in the art before the effective filing date would have inferred a resulting change in pixel luminance; Park, discloses adjusting the drive transistor T2’s threshold voltage to a required level by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 3, [0061], [0064]).
The motivation to combine presented prior applies equally here. 
Regarding claim 11 (new), Lim discloses an electronic apparatus (Lim, disclosing a display system, or electronic apparatus which contains a display device; see [0177]) comprising: 
a display apparatus (Lim, discloses an OLED display, or display apparatus 100; see Fig. 9, [0003], [0159])
including a plurality of pixels (Lim, shows a plurality of pixels 115; see Fig. 9, [0160]), 
wherein each of the plurality of pixels includes a light emitting element (Lim, shows a light emitting element EL; see Fig. 7, [0143]), 
a capacitor (Lim, shows a capacitor Cst; see Fig. 7, [0143]), 
a write transistor configured to supply a signal voltage supplied through a data signal line to the capacitor (Lim, discloses the switching transistor TS applying a data voltage Vdata to a storage capacitor Cst at the first node N1 under scan signal GW control; Fig. 7, [0153]), 
and a driving transistor configured to supply a driving current from a first voltage source to the light emitting element according to a first voltage stored in the capacitor (Lim, discloses the switching transistor TS applying a data voltage Vdata to a storage capacitor Cst at the first node N1 under scan signal GW control, and Vdata controlling driving transistor TD current through the light emitting element EL; Fig. 7, [0153], [0156]), 
the light emitting element and the driving transistor are electrically connected serially between the first voltage source and a second voltage source (Lim shows a driving transistor TD connected in series with a light emitting element EL, the series circuit between a first voltage source ELVDD and the second voltage source ELVSS; see Fig. 7, [0153], [0156], [0170]); 
a conductive layer arranged below a first channel region of the driving transistor of at least one of the plurality of pixels (Lim, shows a bottom gate electrode, or conductive layer 21 below a channel region 22 of a pixel 115’s driving transistor TD; see Figs. 3, 7, 9, [0103]-[0106]); 
and a control circuitry configured to control the at least one of the plurality of pixels such that a second voltage between the conductive layer and the second voltage source is changed (Lim, shows and discloses a control unit T1 changing a second gate electrode voltage at node N2 to the VREF level; see Fig. 7, [0151]), 
wherein the conductive layer is not arranged below a second channel region of the write transistor (it would have been obvious to one of ordinary skill in the art before the effective filing data to keep a driving transistor’s second gate electrode, or the conductive layer, apart from a write transistor’s channel to prevent unwanted coupling of signals and noise on the drive transistor gate signal line to the write transistor gate, or to prevent unwanted coupling of signals and noise on the write transistor gate signal line to the drive transistor gate). 
Lim differs from the instant invention only in that Lim does not appear to explicitly disclose: changing a second gate electrode voltage to a variable level which adjusts the pixel’s luminous output, as might be implied by the clause “to perform an adjustment of luminance of the light emitting element”. 
However, in an analogous field of endeavor, Park discloses a display apparatus (Park; see [0003]) which 
changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage (Park, discloses adjusting the drive transistor T2’s threshold voltage to a required levy by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 2, [0061], [0064]; one of ordinary skill in the art at the time of filing would have inferred the intent to adjust a pixel’s image or luminous output to produce a uniform output over all pixels from Park’s expressed intent to maintain the threshold voltage of an oxide thin-film transistor to prevent a deterioration of image quality resulting from non-uniform threshold voltages; see [0012]-[0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lim’s electronic apparatus having a display apparatus formed of a plurality of pixel circuits, each containing a double-gate driving transistor and a light emitting device connected in series between first and second voltage sources, a data signal input to the double gate driving transistor first gate, a conductive second gate electrode under the drive transistor channel region, a control circuitry driving a control voltage VREF, different from the data signal, onto the conductive second gate electrode, with Park’s display apparatus which changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage, especially when considering the motivation to modify Lim with Park arising from the stated desire to prevent deterioration of a pixel’s image quality by constantly adjusting a drive transistor threshold value to provide uniform output values (Park; see [0011]-[0014]).  
Regarding claim 12 (new), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the first voltage source is electrically connected to a first terminal of the driving transistor, and the second voltage source is electrically connected to a cathode electrode of the light emitting element (Lim shows a driving transistor TD connected in series with a light emitting element EL, the series circuit between a first voltage source ELVDD and the second voltage source ELVSS; see Fig. 7, [0153], [0156], [0170]).
The motivation to combine presented prior applies equally here.
Regarding claim 13 (new), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein a first gate electrode of the driving transistor of the at least one of the plurality of pixels is electrically connected to the capacitor (Lim, shows a storage capacitor Cst connected through the first node N1 to a driving transistor TD gate; see Fig. 7), 
and the conductive layer is a second gate electrode of the driving transistor of the at least one of the plurality of pixels (Lim, shows and discloses a conductive layer, or bottom or second gate electrode 21 formed of a conductive material; see Fig. 3, [0103]-[0106]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14 (new), Lim and Park disclose the electronic apparatus according to claim 13, 
wherein the first gate electrode and the second gate electrode are part of a dual-gate structure (Lim, discloses a driving transistor TD having a double gate structure, or dual-gate structure; see [0068]).
The motivation to combine presented prior applies equally here.
Regarding claim 15 (new), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the adjustment of luminance occurs at least during a period when the light emitting element of the at least one of the plurality of pixels emits light (Lim, showing and describing the initialization of the adjustment period, PD1’ and PD2’, beginning prior to the end of the low-true emission control signal EM; see Fig. 6, [0130]). 
The motivation to combine presented prior applies equally here.
Regarding claim 16 (new), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the control circuitry is further configured to apply a predetermined direct current voltage to the conductive layer such that the voltage between the conductive layer and the second voltage source is changed to perform the adjustment of luminance (Lim, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see Figs. 6, 7, [0124]; one of ordinary skill in the art before the effective filing date would have inferred a resulting change in pixel luminance; Park, discloses adjusting the drive transistor T2’s threshold voltage to a required level by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 3, [0061], [0064]).
The motivation to combine presented prior applies equally here.
Regarding claim 18 (new), Lim and Park disclose the electronic apparatus according to claim 11, 
wherein the light emitting element includes an organic electroluminescence device (Lim, pixel circuit 70 containing an organic light-emitting diode, or an organic electroluminescence device EL; see Fig. 7, [0007], [0143]). 
The motivation to combine presented prior applies equally here.
Regarding claim 19 (new), Lim and Park disclose the electronic apparatus according to claim 11, wherein the driving transistor of the at least one of the plurality of pixels includes a semiconductor layer (Lim, discloses the pixel circuits realized by semiconductor transistors; see [0063]; discloses driving transistor TD containing an active layer, or a semiconductor layer 22; see Fig. 3, [0104], [0107]), 
a gate electrode of the driving transistor of the at least one of the plurality of pixels is disposed above the semiconductor layer, and the conductive layer is disposed below the semiconductor layer  ((Lim, Fig. 3, driving transistor TD having an active layer, or a semiconductor layer 22 including electrodes 23 and 24, disposed between the higher gate electrode 25 layer and the lower conductive layer, or second gate electrode 21 layer; see Fig. 3, [0104], [0107]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20 (new), Lim and Park disclose  the electronic apparatus according to claim 11, wherein the control circuitry is further configured to control the at least one of the plurality of pixels such that a potential of the conductive layer is changed to perform the adjustment of luminance (Lim, showing and describing an application of a VREF signal to a conductive layer, or bottom gate electrode at N2 which adjusts the threshold voltage of the pixel’s drive transistor; see Figs. 6, 7, [0124]; one of ordinary skill in the art before the effective filing date would have inferred a resulting change in pixel luminance; Park, discloses adjusting the drive transistor T2’s threshold voltage to a required level by controlling the voltage applied on the CONT signal line connected to the second gate electrode G2 of the drive transistor T2; see Fig. 3, [0061], [0064]).
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yamamoto; Tetsuro et al., US 20080278464 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device (see Fig. 6), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Odawara; Rie et al., US 20100259527 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;   
Ryu; Do-Hyung et al., US 20110063283 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Kim; Yang-Wan, US 20110109660 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 5), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Chung; Ho-Ryun et al., US 20110279444 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 3), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Jeong; Ui-Taek et al., US 20130169699 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 1, [0018] ), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Choi; Yang-Hwa, US 20140333680 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Jo; Hyeon-Ja, US 20150029171 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Lee; Jung-Min et al., US 20150379923 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 4), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Yang; Shengji, US 20160246409 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Lee; Jung Cheol, US 20170018224 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 1), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Kim; Taegung et al., US 20170031485 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 5), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Lee; Gil-Jae, US 20170061877 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 1), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Jung; Kimoon et al., US 20170061892 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Dong; Tian et al., US 20170116918 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device (see Fig. 3A), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Kim; JungChul, US 20170345368 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Park; Joonmin, US 20180061293 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 6), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;   
Zhu; Renyuan et al., US 20180190194 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device (see Fig. 4), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Shim; Jongsik et al., US 20190355802 A1, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, and first and second power supply lines, the pixel circuits containing a first switching unit, a driving transistor, and a light emitting device (see Fig. 3), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Kim; Hyung-Soo, US 9111492 B2, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 3), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor;  
Yang; Shengji, US 9727186 B2, describing display device having a display panel formed of a row and column arranged matrix of pixel circuits connected to a driving circuit containing a data line driving unit, a compensation unit, and a detection unit through a plurality of data lines, a plurality of first control lines, first and second power supply lines, and a plurality of sensing lines, the pixel circuits containing a first switching unit, a driving transistor, a sense transistor, and a light emitting device (see Fig. 2), but does not describe a conductive layer arranged near a channel region of the driving transistor and forming a second gate of a dual-gate structure of the driving transistor, the conductive layer also arranged to avoid a channel region of a write transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693